Appeal by employer and its insurance carrier from an award of disability compensation for various periods between July 7, 1945, and May 20, 1950. It is the claim of the appellants that there is no medical evidence to support a finding of causally related partial disability for the period from July 24, 1945, to May 20, 1950. We find this contention is supported by the. record, and the facts of this case on the present record are not such as to warrant application of a presumption of continuing causally related disability. Award reversed on the law and the matter remitted to the,Workmen’s Compensation Board, with costs to appellants and against the Workmen’s Compensation Board. Foster, P. J., Heffernan, Brewster, Bergan and Coon, JJ., concur.